Title: 1777 Septr. 21. Sunday.
From: Adams, John
To: 


       It was a false alarm which occasioned our Flight from Philadelphia. Not a Soldier of Howes has crossed the Schuylkill. Washington has again crossed it, which I think is a very injudicious Maneuvre. I think, his Army would have been best disposed on the West Side of the Schuylkill. If he had sent one Brigade of his regular Troops to have heald the Militia it would have been enough. With such a Disposition, he might have cutt to Pieces, Hows Army, in attempting to cross any of the Fords. How will not attempt it. He will wait for his Fleet in Delaware River. He will keep open his Line of Communication with Brunswick, and at last, by some Deception or other will slip unhurt into the City.
       Burgoine has crossed Hudsons River, by which Gen. Gates thinks, he is determined at all Hazards to push for Albany, which G. Gates says he will do all in his Power to prevent him from reaching. But I confess I am anxious for the Event, for I fear he will deceive Gates, who seems to be acting the same timorous, defensive Part, which has involved us in so many Disasters.—Oh, Heaven! grant Us one great Soul! One leading Mind would extricate the best Cause, from that Ruin which seems to await it, for the Want of it.
       We have as good a Cause, as ever was fought for. We have great Resources. The People are well tempered. One active masterly Capacity would bring order out of this Confusion and save this Country.
      